DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Alberth (US 20140244040 A1).
For claim 2, Alberth discloses an apparatus (switch 200 of FIG. 2 which is switch 120 of FIG. 1) comprising:
memory to store instructions (Memory 215 of FIG. 2); and
at least one processor (Microprocessor 210 of FIG. 2) to execute the instructions to at least:
provide information to a mobile device (Mobile Device 170 of FIG. 1) in response to a request from the mobile device in a room, the information including an identification of the apparatus in the room (FIGs. 1-5 in view of [0031]-[0085], such as step 520 of FIG. 5 in view of “[0070] At step 520, the mobile device 175 may communicate with remote switches (e.g., switches 120), remote outlets (e.g., switches 130), and other devices within range of the mobile device or within a particular structure. The mobile device 175 may send a signal asking for remote switches to respond, the switches may reply with their identity and the state of the switch … remote switches may be arranged or grouped by their location within a structure such as, e.g., by floor or room”);
pair, based on the information, with the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as 530 of FIG. 5 in view of “[0072] … The user may then select one of the listed switches to be paired on the user interface of the mobile device. Multiple switches also may be selected. The user may then select one or more outlets/devices to be paired with the selected outlets/devices … [0081] … the user interface may allow preferred pairing based on an identity of certain devices“); and
enable, while paired, control of the apparatus in the room by the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as “[0075] At step 550, using mobile device user interface, the user may select one or more outlets or devices coupled thereto. The user may indicate that an outlet/device should be turned off by, e.g., touching the user interface, the mobile device sends a message (e.g., via a wireless signal) to the indicated outlet/device, and power delivery to the outlet/device may be terminated and/or reduced, which would turn off any device connected thereto”).
Independent claim 18 is rejected because it is the corresponding method claim perform by the apparatus of claim 1 and has the same subject matter.
For claim 13, Alberth discloses at least one storage device comprising instructions that, when executed, cause a wireless projector (FIGs. 1-5 in view of [0031]-[0085], such as “[0032] … some newly constructed buildings have the outlets in the ceiling to facility low cost remodeling and to enable the building to accommodate future equipment, such as, e.g., a projector. In such situations, it would be inconvenient to require a person to climb a ladder any time a ceiling mounted outlet or ceiling fixture was to be controlled by a remote switch”) to at least:
provide information to a mobile device in response to a request from the mobile device in a room, the information including an identification of the wireless projector in the room FIGs. 1-5 in view of [0031]-[0085], such as step 520 of FIG. 5 in view of “[0070] At step 520, the mobile device 175 may communicate with remote switches (e.g., switches 120), remote outlets (e.g., switches 130), and other devices within range of the mobile device or within a particular structure. The mobile device 175 may send a signal asking for remote switches to respond, the switches may reply with their identity and the state of the switch. … remote switches may be arranged or grouped by their location within a structure such as, e.g., by floor or room”);
pair, based on the information, with the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as 530 of FIG. 5 in view of “[0072] … The user may then select one of the listed switches to be paired on the user interface of the mobile device. Multiple switches also may be selected. The user may then select one or more outlets/devices to be paired with the selected outlets/devices … [0081] … the user interface may allow preferred pairing based on an identity of certain devices“); and
enable, while paired, control of the wireless projector in the room by the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as “[0075] At step 550, using mobile device user interface, the user may select one or more outlets or devices coupled thereto. The user may indicate that an outlet/device should be turned off by, e.g., touching the user interface, the mobile device sends a message (e.g., via a wireless signal) to the indicated outlet/device, and power delivery to the outlet/device may be terminated and/or reduced, which would turn off any device connected thereto”).
As to claim 3, Alberth discloses claim 2, further including a wireless projector (FIGs. 1-5 in view of [0031]-[0085], such as “[0032] … some newly constructed buildings have the outlets in the ceiling to facility low cost remodeling and to enable the building to accommodate future equipment, such as, e.g., a projector. In such situations, it would be inconvenient to require a person to climb a ladder any time a ceiling mounted outlet or ceiling fixture was to be controlled by a remote switch”).
As to claim 4, Alberth discloses claim 2, wherein the mobile device is at least one of a smartphone or a tablet computer (FIGs. 1-5 in view of [0031]-[0085], such as “[0069] … The mobile device 175 may be a smart phone, tablet, laptop, or any other device with a user interface, wireless transceiver, and a microprocessor”).
As to claim 5, Alberth discloses claim 2, further including a wireless sensor to detect the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as FIG. 2, WiFi transceiver 230 or Wireless Transceiver 235 that detects the mobile device).
As to claim 6, Alberth discloses claim 2, further including a first transceiver to communicate in a first communication mode and a second transceiver to communicate in a second communication mode (FIGs. 1-5 in view of [0031]-[0085], such as “[0043] The switch includes a transceiver 230, which may include an 802.11 WiFi transceiver in the block diagram. The transceiver could be any wireless or wired standard, including but not limited to X10, zigbee, Bluetooth, or others“). 
As to claim 7, Alberth discloses claim 6, wherein the first communication mode is to detect the mobile device and the second communication mode is to pair with the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as “[0043] The switch includes a transceiver 230, which may include an 802.11 WiFi transceiver in the block diagram. The transceiver could be any wireless or wired standard, including but not limited to X10, zigbee, Bluetooth, or others“).
As to claim 8, Alberth discloses claim 2, wherein the apparatus is one of a plurality of wireless devices in the room, each of the plurality of wireless devices selectable by the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as step 520 of FIG. 5 in view of “[0070] At step 520, the mobile device 175 may communicate with remote switches (e.g., switches 120), remote outlets (e.g., switches 130), and other devices within range of the mobile device or within a particular structure. The mobile device 175 may send a signal asking for remote switches to respond, the switches may reply with their identity and the state of the switch. … remote switches may be arranged or grouped by their location within a structure such as, e.g., by floor or room”).
As to claim 9, Alberth discloses claim 2, wherein the at least one processor is to periodically broadcast the information in the room (FIGs. 1-5 in view of [0031]-[0085], such as “[0043] The switch includes a transceiver 230, which may include an 802.11 WiFi transceiver in the block diagram. The transceiver could be any wireless or wired standard, including but not limited to X10, zigbee, Bluetooth, or others“; note that WiFi periodically broadcasts information in the room).
As to claim 10, 15 and 19, Alberth discloses claims 2, 13 and 18, wherein the at least one processor is to facilitate an update of the mobile device based on the information (FIGs. 1-5 in view of [0031]-[0085], such as 530 of FIG. 5 in view of “[0072] At step 530, the user adjusts a position or state of the switch (by, e.g., flipping the switch) that the user desires to pair to an outlet/device. The subject switch may then send out a message via a wireless signal that the switch state has changed, the mobile device or another control panel may receive the message, and consequently update the user interface (e.g., in real-time) to show the switch changing state). 
As to claim 14, Alberth discloses claim 13, wherein the mobile device is at least one of a smartphone or a tablet computer, wherein the wireless projector is one of a plurality of wireless devices in the room, each of the plurality of wireless devices selectable by the mobile device, and wherein the instructions, when executed, cause the wireless projector to periodically broadcast the information in the room (FIGs. 1-5 in view of [0031]-[0085], such as 530 of FIG. 5 in view of “[0069] … The mobile device 175 may be a smart phone, tablet, laptop, or any other device with a user interface, wireless transceiver, and a microprocessor” and “[0043] The switch includes a transceiver 230, which may include an 802.11 WiFi transceiver in the block diagram. The transceiver could be any wireless or wired standard, including but not limited to X10, zigbee, Bluetooth, or others“; note that WiFi periodically broadcast information in the room).
As to claim 16 and 21, Alberth discloses claims 13 and 18, wherein the instructions, when executed, cause the wireless projector to facilitate an update of the wireless projector based on the pairing with the mobile device (FIGs. 1-5 in view of [0031]-[0085], such as 530 of FIG. 5 in view of “[0072] At step 530, the user adjusts a position or state of the switch (by, e.g., flipping the switch) that the user desires to pair to an outlet/device. The subject switch may then send out a message via a wireless signal that the switch state has changed, the mobile device or another control panel may receive the message, and consequently update the user interface (e.g., in real-time) to show the switch changing state).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANYE WU/           Primary Examiner, Art Unit 2462